Citation Nr: 1614896	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded this claim for additional development and consideration.  All requested actions have been completed and the claim is once again before the Board.  


FINDING OF FACT

The Veteran's skin disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran presently seeks to establish service connection for a skin disorder, claimed as jock rash, on the basis that it was caused by, and/or related to, his military service, to include herbicide exposure.  He maintains that he has had recurrent skin problems since service and has self-treated them.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's skin disorder is not listed as a disease subject to presumptive service connection.  Here, while the record shows the Veteran's exposure to Agent Orange has been conceded due to his service in the Republic of Vietnam, his variously diagnosed skin disorder is not one of the disease noted above.  Therefore, he does not qualify for service connection for a skin disorder on the basis of presumptive service connection.  Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records not several complaints pertaining to the Veteran's skin, to include a diagnosis of contact dermatitis around the penis beginning in October 1970, and continuing until the Veteran's separation from service.  

The Veteran was provided a VA examination in April 2007.  At that time, the examiner noted that the Veteran had a remote history of skin conditions, but no current skin condition.  

The Veteran was afforded a second examination in January 2010, at which time the examiner diagnosed him with tinea cruris and nonspecific dermatitis, but opined that those conditions were in no way related to a skin condition on the Veteran's penis that was noted during service.  Consistent with the Veteran's report, however, the examiner indicated that the Veteran had a recurrent skin condition.

In compliance with the July 2015 remand directives to obtain an adequate examination, the Veteran was again scheduled for a VA examination in January 2016.  During this examination, the VA examiner determined that the Veteran's current skin disorder, which also includes a diagnosis of psoriasis, is less likely than not due to or caused by his military service.  The examiner stated that the Veteran's service treatment records do not provide a diagnosis of jock rash, but show that of a rash on the penis and that psoriasis is not a recognized residual of Agent Orange exposure.

The Board also notes the existence of VA and private treatment records showing the Veteran's continuous complaints of and treatment for skin disorders in various locations on his body, to include the groin and buttocks area, since at least 1995.  However, these records do not contain an etiological opinion for the currently diagnosed disorder.  Nevertheless, the Veteran has consistently stated that he began suffering from a skin disorder, which he describes as jock rash, during his military service and that has continued since his separation.   

Lay evidence may be sufficient, standing alone, to establish a nexus between a current disability that is manifested by recurrent symptoms, which have persisted since active service.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  The Board finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between his active service and current skin disorder.  Given the above record, the Board finds that the evidence supports the finding that the Veteran's skin disorder had its onset in service and has continued since that time.  As such, service connection for a skin disorder is warranted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


